Citation Nr: 1241894	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint disease of the thoracolumbar spine.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to degenerative joint disease of the thoracolumbar spine.

4.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  

In July 2010 correspondence and in his August 2010 VA Form 9, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In an October 2010 Hearing Election Form, he withdrew this request and instead elected a hearing before the RO Decision Review Officer.  In November 2011, he withdrew his request for a hearing before the RO Decision Review Officer.  As such, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case seeks service connection for a neck and low back injury, as well as for radiculopathy in both legs, claimed as secondary to the low back injury.  He served on active duty for a little over one month.  In this time, he contends he became involved in an altercation with another soldier.  He alleges the other soldier ran him over with his vehicle, and that he was unconscious for 26 hours afterward.  He contends he was hospitalized at Lackland Air Force Base for his injuries, and that his current disabilities were caused by the event.  He claims he was discharged due to the injuries.

At the outset, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In a May 2009 letter, the Veteran stated that in November 2008 he began receiving treatment at the Harry S. Truman Memorial VA Medical Center (VAMC) in Columbia, Missouri.  In his March 2010 notice of disagreement, the Veteran again indicated that he receives treatment at this facility.  Presently, the record contains a single entry dated from December 2008 from this VAMC, printed prior to the above-described correspondence.  The Board finds that all records must be obtained in order to fairly adjudicate the claims.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran has stated that immediately upon his release from active duty in February 1972, he sought treatment at the VAMC in Phoenix, Arizona.  The RO requested these records, but limited the search to a three month window of time, from February 1972 to May 1972.  The Board finds that any records from this facility pertaining to the Veteran, dated from later in 1972 or otherwise, should be obtained.  See Bell, 2 Vet. App. 611.

Further, the Board finds that an additional medical opinion should be sought before the Veteran's claims are adjudicated.  A review of the Veteran's service treatment records does not reveal the car accident as contended.  The RO additionally searched for records from the Lackland Air Force Base Medical Center, and in an April 2012 Formal Finding, determined that such records are unavailable and that further attempts to obtain them would be futile.
Despite the absence of documentation of the accident as contended, the Veteran's service treatment records do reveal documentation of neck and back problems.  On his Report of Medical History at entry, the Veteran complained of recurrent back pain.  The examiner noted the Veteran had previously injured his back in an automobile accident.  On January 19, 1972, the Veteran was diagnosed with a neck injury due to a duffle bag hitting him on the head.  In three separate entries from January 26, 1972, the Veteran's complaints of low back pain were documented.  The examiners noted he had been involved in a car accident six months prior.  He stated his pain was worsened with sitting and exercise.  He was diagnosed with a lumbar strain.  In February 1972, the Veteran was issued a Physical Profile for a neck strain, and was restricted from running for one week.  The record does not contain a separation examination.  The Veteran's Report of Medical History at separation does not document low back or neck problems.  The Veteran signed a statement on the back of the form indicating "he had not experienced a significant illness or injury since induction."

A VA examination was conducted in June 2009.  The examiner offered a negative nexus opinion for both claims, due to the facts that there was no documentation of a car accident in service.  She further noted that the duffel bag injury was insufficient to cause the Veteran's current disabilities.  She did not discuss the spine injury noted on entry into service, the low back injury documented in the January 26, 1972 service treatment records, or the February 1972 Physical Profile issued for a neck strain.

The Board finds that the record in this case shows the Veteran entered service with a pre-existing spine injury.  On entry into service, the Veteran complained of recurrent back pain on his Report of Medical History.  The examining physician made note of the injury as due to a car accident in the physician's summary section of the report.  The pre-existing accident was documented in many of the subsequent service treatment records.  As such, an additional medical opinion must be sought to determine whether the Veteran's pre-existing spine injury was aggravated by service, taking into account the above-referenced in-service documentation of back and neck problems, regardless of the absence of verification of the in-service car accident as contended.
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Harry S. Truman Memorial VAMC in Columbia, Missouri, dated since December 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Phoenix VAMC dated especially from any point in 1972, or from any other time.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the nature and etiology of his degenerative joint disease of the cervical and thoracolumbar spine.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the Veteran's December 1971 service entrance examination showing a pre-service automobile accident with resulting back pain, the January 19, 1972 injury to the neck, the January 26, 1972 diagnoses of lumbar strain, and the February 1972 documentation of neck strain.  The examiner must then address whether is it at least as likely as not, i.e., a 50/50 chance, that the Veteran's low back or neck disabilities were permanently aggravated beyond their natural course while the Veteran served on active duty.  If they were, the examiner should further identify all neurological abnormalities associated with the Veteran's low back and neck disabilities.   

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.  

4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the claims file to ensure that complete compliance with the directives of this REMAND has been achieved.  If the file is deficient in any manner, the RO must implement corrective procedures at once.  If there is a suggestion that an additional psychiatric examination is in order, such examination should be scheduled.

6.  Thereafter, the RO should readjudicate the claims.  All applicable laws and regulations, and all evidence received, to include in the electronic claims file, should be considered.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


